Joshua Mercer died in 1843 leaving a will by which he devised certain lands to his wife for life, remainder to his children, among them Elizabeth who intermarried with Findley in 1859. In December 1866, Sasser bought the life estate of the widow and went into possession January 1st, 1867, and he bought of Findley the remainder interest devised to Elizabeth his wife, in 1867. The widow died in 1876, and Elizabeth Findley applied for writ of partition to *178have her share set apart on the ground that the right thereto was hers, and not her husband’s by virtue of his marital rights, under the act of 1866, known as “ the woman’s law:”Held, that the title to the remainder vested in the husband on his intermarriage with Elizabeth in 1859, and that it passed legally into Sasser by the husband’s conveyance in 1867 See 25 Qa., 622; 57 Qa., 412.